Exhibit 10.15

 

Subscription Agreement

 

As of June 26, 2013

 

To the Board of Directors of

MedWorth Acquisition Corp.:

 

Gentlemen:

 

The undersigned hereby subscribes for and agrees to purchase 18,750 shares of
common stock (“Sponsors’ Shares”) of MedWorth Acquisition Corp. (the
“Corporation”), at $8.00 per Sponsor Share, for an aggregate purchase price of
$150,000 (“Purchase Price”). The closing of the purchase of the Sponsors’ Shares
shall occur simultaneously with the consummation of the Corporation’s initial
public offering of securities (“IPO”) pursuant to a Registration Statement on
Form S-1 filed by the Corporation with the Securities and Exchange Commission
(the “Registration Statement”). EarlyBirdCapital, Inc. is acting as
representative of the underwriters in the IPO. The Sponsors’ Shares will be sold
to the undersigned on a private placement basis and not as part of the IPO.

 

Not later than the close of business on June 27, 2013, the undersigned shall
wire the Purchase Price to Broad and Cassel, as escrow agent (“Escrow Agent”),
to hold in a non-interest bearing account until the Corporation consummates the
IPO. The closing of the sale of the Sponsor Shares will take place
simultaneously with the consummation of the IPO. Immediately prior to the
consummation of the IPO, the Escrow Agent shall deposit the Purchase Price,
without interest or deduction, into the trust account established by the
Corporation for the benefit of the Corporation’s public shareholders as
described in the Registration Statement, pursuant to the terms of an Investment
Management Trust Agreement to be entered into between the Corporation and
Continental Stock Transfer & Trust Company. In the event that the IPO is not
consummated within 14 days of the date the Purchase Price is delivered to the
Escrow Agent, the Escrow Agent shall return the Purchase Price to the
undersigned, without interest or deduction.

 

The undersigned represents and warrants that he/she/it has been advised that the
Sponsors’ Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”); that he/she/it is acquiring the Sponsors’ Shares
for his/her/its account for investment purposes only; that he/she/it has no
present intention of selling or otherwise disposing of the Sponsors’ Shares in
violation of the securities laws of the United States; that he/she/it is an
“accredited investor” as defined by Rule 501 of Regulation D promulgated under
the Securities Act; and that he/she/it is familiar with the proposed business,
management, financial condition and affairs of the Corporation. The undersigned
hereby waives any and all right, title, interest or claim of any kind in or to
any liquidating distribution by the Corporation with respect to the Sponsors’
Shares if the Corporation does not complete a Business Combination (defined
below).

 

 

 

 

The undersigned agrees that he/she/it shall not sell or transfer the Sponsors’
Shares or any underlying securities until the Corporation consummates a merger,
share exchange, asset acquisition, share purchase, recapitalization,
reorganization or other similar business combination (“Business Combination”)
with one or more businesses or entities as more fully described in the
Registration Statement (except for transfers (i) to officers, directors and
employees of the Corporation and, if the undersigned is an entity, as a
distribution to partners, members or stockholders of the undersigned upon the
liquidation and dissolution of the undersigned, (ii) by bona fide gift to a
member of the undersigned’s immediate family or to a trust, the beneficiary of
which is the undersigned or a member of the undersigned’s immediate family for
estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death of the undersigned, (iv) pursuant to a qualified
domestic relations order, (v) with the Company’s prior written consent, by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities; (vi) by private sales at prices no greater than the
price at which the Sponsors’ Shares were originally purchased or (vii) to the
Corporation for cancellation in connection with the consummation of a Business
Combination, in each case, except for clause (vii), on the condition that such
transfers comply with applicable securities laws, in the opinion of counsel to
the Corporation, and that such transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the transfer
restrictions of this Subscription Agreement). The undersigned acknowledges that
the certificates for such Sponsors’ Shares shall contain a legend indicating
such restriction on transferability.

 

Each party hereto hereby acknowledges that the underwriters of the IPO are third
party beneficiaries of this Subscription Agreement, and this Subscription
Agreement may not be modified or changed without the prior written consent of
EarlyBirdCapital, Inc.

 

  Very truly yours,       /s/ Jeffrey A. Rein   Jeffrey A. Rein

 

Agreed to:       By: /s/ Charles F. Fistel     Name:   Charles F. Fistel    
Title:     Chief Executive Officer       Broad and Cassel, solely as Escrow
Agent       By: /s/ Nina S. Gordon     Name:  Nina S. Gordon    
Title:    President, Nina S. Gordon, P.A., Partner  

 



 

 

